UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1550


In re: ANDREW TIMOTHY JONES,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                  (3:03-cr-00055-FDW-DCK-1; 3:07-cv-00373-FDW)


Submitted: November 12, 2019                                Decided: December 11, 2019


Before MOTZ and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Andrew Timothy Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew Timothy Jones petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his Fed. R. Civ. P. 60(b) motion, seeking reconsideration of

the denial of his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that, on

October 17, 2019, the district court denied Jones’ motion. Accordingly, because the district

court has recently decided Jones’ case, we deny the mandamus petition as moot. We grant

leave to proceed in forma pauperis. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                         PETITION DENIED




                                              2